274 F.2d 860
59-2 USTC  P 9778
UNITED STATES of Americav.Thomas BOCCUTO and Boccuto Motor Freight, Inc., Appellant.
No. 13078.
United States Court of Appeals Third Circuit.
Argued Nov. 16, 1959.Decided Nov. 24, 1959.

William C. Thompson, Philadelphia, Pa., for appellant.
Frank J. Ferry, Asst. U.S. Atty., Camden, N.J., for appellee.
Before BIGGS, Chief Judge, and GOODRICH and McLAUGHLIN, Circuit judges.
PER CURIAM.


1
It appears from the record in this case that the order of the court below appealed from, entered on September 11, 1959, directed Joseph Tomaselli, Esquire, a member of the Bar of New Jersey, to turn over all the work papers in his possession prepared by Certified Public Accountant Dominic D. Joseph in connection with the preparation of the 1956 and 1957 Federal Income Tax Returns of Boccuto Motor Freight, Inc. and Thomas and Delilah Boccuto.  The summons had been issued requiring the production of these documents by the Bureau of Internal Revenue.  26 U.S.C.A. 7602 and 7604.  The notice of appeal specifies that the appeal is taken by Thomas Boccuto, one of the defendants named in this proceeding and Mr. Tomaselli has not taken any appeal.


2
It appears, therefore, that the court has before it no appeal taken by the aggrieved party and therefore the appeal will be dismissed for want of jurisdiction.  Accordingly the motion of the United States to docket and dismiss the appeal will be granted.